Appeal Dismissed and Memorandum Opinion filed March 16, 2021.




                                        In The

                       Fourteenth Court of Appeals

                                 NO. 14-20-00808-CV


                     DOUGLAS LOUIS MIDKIFF, Appellant

                                           V.

                GALVESTON HOUSING AUTHORITY, Appellee

                    On Appeal from County Court at Law No. 1
                            Galveston County, Texas
                       Trial Court Cause No. CV-0087728


                            MEMORANDUM OPINION

         This appeal is from a judgment signed November 24, 2020. The clerk’s
record was filed December 17, 2020. No reporter’s record was filed. No brief was
filed.

         On January 28, 2020, this court issued an order stating that unless appellant
filed a brief on or before March 1, 2021, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b). Appellant filed no brief or other
response. We dismiss the appeal.



                                   PER CURIAM



Panel consists of Chief Justice Christopher and Justices Spain and Wilson.




                                         2